Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the arguments filed on May 14, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1, 3-4, 6-9 and 11 are pending under examination. Claim 1 is amended. Claim 5 is canceled. Claim 10 has been withdrawn previously from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. While incorporating the limitations from canceled claim 5, the amendment introduces new limitation (consisting of) and changes the scope of the claims. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. The rejection of claims 1and 8-9 under 35 USC 102(a)(1) as being anticipated by Chen et al. has been withdrawn in view of the amendment.
4. The rejection of claims 1, 3-9 and 11 under 35 USC 103 as being unpatentable over Hagerman et al. in view of Lowe et al. and Stratagene Catalog has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 101 has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 1, 3-4, 6-9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation (primer 3 comprising), and the claim also recites (consisting of a range of nucleotides), which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
B. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of the claim are unclear and indefinite because claim 6 depends on canceled claim 5 and it is not clear what limitations the instant claim is referring to. 
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
      
      Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hantash et al. (US 2017/0002416).
  Hantash et al. teach a primer composition of claim 1, 6, for amplifying CGG repeats in 5’ untranslated region of the FMR 1 gene, comprising at least three primers: a primer 1 located upstream of the CGG repeat region, a primer 2 located downstream of the CGG repeats region and a primer 3 located at the boundary of the CGG repeats region, wherein the primer 3 comprises a 3’ portion sequence and 5’ portion sequence: 
(a) the 3’ portion sequence of the primer consists of 9 nucleotides containing GCC repeats; and (b) the 5’ portion sequence is adjacent to the 3’ portion sequence and consists of 1 nucleotide identical to GGCAGC or GGCCCA; wherein one of the three primers contains a modification (para 0100-0108, 0095, SEQ ID NO: 14 consists of 3’ 9 nucleotides containing GCC repeats and the 5’ consists one nucleotide ‘c’ identical to GGCAGC or GGCCCA; and para 0097 and table 7: indicates one of the three primers comprise a modification, which comprises a fluorescent group modification).
With reference to claim 7, Hantash et al. teach that 1, 2, or 3 bases at 3’ end of primers 1, 2, or 3, are altered with additional one or more nucleotides (para 0022, 0106, 0110).
With reference to claims 8-9, Hantash teach single amplification or two amplification systems using primer 1 and 2; and primer 3 in combination with primer 1 or 2 (para 0089). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
      Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al. (US 2017/0002416) in view of Stratagene Catalog (Stratagene Catalog, page 39, 1988).
    Hantash et al. teach a primer composition as discussed above in section 7. However, Hantash et al. did no teach a kit comprising primers. 
     Stratagene Catalog teaches gene characterization kit which includes formatting
kit components (see page 39).
      It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filling date of the invention, to combine the nucleic acid sequence
comprising the primer sequences as taught by Hantash et al. with a kit format as taught by Stratagene Catalog. One of the ordinary person skilled in the art would have been motivated to combine the primer composition of Hantash et al. into a kit format as taught by Stratagene catalog to develop a ready to use kit composition. The ordinary person skilled in the art would have a reasonable expectation of success that the combination would result in a ready to use kit because Stratagene Catalog explicitly teaches assembling the gene characterizing components into a kit format which provides premixed ready to use reaction mixture, that saves money and resources for everyone by dramatically reducing waste (see page 39, col. 1, paragraph) and such a modification of the composition is considered obvious over the cited prior art.


                                                      Conclusion
Claims 3-4 are free of prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637